Order entered August 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00735-CR
                                      No. 05-15-00748-CR
                                      No. 05-15-00749-CR

                               VANESA AGUILAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-51857-K, F13-51858-K, F13-51859-K

                                            ORDER
       The Court REINSTATES the appeal.

       On July 8, 2015, the Court granted the motion of Kathleen Walsh to withdraw as counsel

and ordered the trial court to appoint new counsel to represent appellant on these appeals. To

date, we have not received the order appointing new counsel, nor have we received a response to

either of two letters inquiring about the status of the order appointing new counsel. The appeals

cannot proceed until the trial court has appointed new counsel for appellant.

       Accordingly, we ORDER the Honorable Dominique Collins, Presiding Judge of the

Criminal District Court No. 4, to appoint new counsel to represent appellant on these appeals.
We further ORDER the Honorable Dominique Collins to transmit the order appointing new

counsel to this Court within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Dominique Collins,

Presiding Judge, Criminal District Court No. 4; Felicia Pitre, Dallas County District Clerk; and

the Dallas County District Attorney’s Office.

       We ABATE the appeals to allow the Honorable Dominique Collins to comply with this

order. The appeals shall be reinstated ten days from the date or this order or when the order

appointing new counsel is received.

                                                   /s/     ADA BROWN
                                                           JUSTICE